Exhibit 16.1 August 22, 2012 Securities and Exchange Commission treet, N.E Washington, D.C. 20549-7561 Dear Sirs and Madams: We have read the statements of EnXnet, Inc. (the “Company”) pertaining to our firm included under Item 4.01 of Forms 8-K/A-1dated August 22, 2012 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, PATTILLO, BROWN & HILL, L.L.P. PATTILLO, BROWN & HILL, L.L.P. g P. O. BOX 20725 g WACO, TX 76702-0725 g (254) 772-4901gFAX: (254) 772-4920 g www.pbhcpa.com AFFILIATE OFFICES: BROWNSVILLE, TX (956) 544-7778 gHILLSBORO, TX (254) 582-2583 TEMPLE, TX (254) 791-3460 g ALBUQUERQUE, NM (505) 266-5904
